Appeal from a judgment of the County Court of Otsego County (Coccoma, J.), rendered April 12, 1999, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, we agree. The record reveals that after an extensive and thorough plea colloquy and while represented by counsel, defendant entered a knowing, voluntary and intelligent plea of guilty to the crime of driving while intoxicated, a class D felony (see, Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [ii]). Defendant also waived his right to appeal his conviction and sentence (see, People v Seaberg, 74 NY2d 1, 11) He was sentenced in accordance with the negotiated plea agreement to a prison term of 1 to 3 years. In view of the foregoing, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Spain, J. P., Carpinello, Graffeo, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.